Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed October 11, 2021, with respect to the claim objection and the 102 and 103 rejections have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 5, 8 – 17 and 19 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 is allowable because none of the cited references either alone or in combination disclose cleaning a previously used gasoline particulate filter (GPF) to remove all soot and ash deposited on the GPF; and then depositing a layer of ash on the cleaned GPF, wherein the ash is deposited via an atomic laver deposition (ALD) technique.  Independent claim 17 includes limitations similar to the above noted limitations of claim 1, and is thus allowable for the same reason. 
Independent claim 13 is allowable because none of the cited references either alone or in combination disclose pre-installing a cleaned, previously used gasoline particulate filter (GPF) in an exhaust passage; connecting an atomic laver deposition (ALD) apparatus to one end of the exhaust passage and a vacuum apparatus on another, opposite end of the exhaust passage; coating a surface of the cleaned, previously used gasoline particulate filter (GPF) with one or more layers of ash; and  installing the .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746